
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.16

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER ANY STATE LAWS. THESE SECURITIES
ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS
PERMITTED UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. THE CORPORATION MAY REQUIRE AN OPINION OF
COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE CORPORATION TO THE EFFECT THAT
ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT, UNLESS THE
SECURITIES ARE RESOLD IN COMPLIANCE WITH RULE 144 PROMULGATED UNDER THE ACT, AND
ANY APPLICABLE STATE SECURITIES LAWS.


COMMON STOCK PURCHASE WARRANT

MedicaLogic/Medscape, Inc.


    THIS CERTIFIES that for good and valuable consideration received, General
Motors Corporation, or registered assigns (each herein sometimes called the
"Holder"), is entitled, upon the terms and subject to the conditions hereinafter
set forth, to acquire from MedicaLogic/Medscape, Inc., an Oregon corporation
(the "Corporation") up to five million (5,000,000) fully paid and nonassessable
shares of common stock, no par value per share, of the Corporation (the "Warrant
Shares") at a purchase price per share (the "Exercise Price") of $2.31.

1. Term of Warrant

    Subject to the terms and conditions set forth herein, this Warrant shall be
exercisable, in whole or from time to time in part, at any time on or after the
date hereof (the "Initial Exercise Date") and at or prior to 11:59 p.m., Pacific
Standard Time, on January 24, 2006 (the "Expiration Time"), unless otherwise
extended by the Corporation.

2. Exercise of Warrant

    (a) The purchase rights represented by this Warrant are exercisable by the
registered Holder hereof, in whole or in part, at any time and from time to time
at or prior to the Expiration Time by the surrender of this Warrant and the
Notice of Exercise form attached hereto duly executed to the office of the
Corporation at 20500 NW Evergreen Parkway, Hillsboro, Oregon 97124 (or such
other office or agency of the Corporation as it may designate by notice in
writing to the registered Holder hereof at the address of such Holder appearing
on the books of the Corporation), and, subject to Section 2(b), upon payment of
the Exercise Price for the shares thereby purchased (by cash or by check or by
bank draft payable to the order of the Corporation or by cancellation of
indebtedness of the Corporation to the Holder hereof, if any, at the time of
exercise in an amount equal to the purchase price of shares thereby purchased);
whereupon the Holder of this Warrant shall be entitled to receive from the
Corporation a stock certificate in proper form representing the number of
Warrant Shares so purchased.

    (b) In lieu of the payment of the aggregate Exercise Price, the Holder shall
have the right (but not the obligation) at any time after July 24, 2002, to
require the Corporation to convert this Warrant, in whole or in part, into
shares of Common Stock (the "Conversion Right") as provided for in this
Section 2. Upon exercise of the Conversion Right, the Corporation shall deliver
to the Holder (without payment by the Holder of any of the Exercise Price) that
number of shares of Common Stock equal to the quotient obtained by dividing
(i) the value of the Warrant or portion thereof at the time the

1

--------------------------------------------------------------------------------

Conversion Right is exercised (determined by subtracting the aggregate Exercise
Price at the time of the exercise of the Conversion Right from the aggregate
Current Market Price for the shares of Common Stock issuable upon exercise of
the Warrant at the time of the exercise of the Conversion Right) by (ii) the
Current Market Price of one share of Common Stock at the time of the exercise of
the Conversion Right. "Current Market Price" shall mean, as of the date of
determination, (x) the average of the closing prices of the Common Stock on the
Nasdaq National Market (or other principal securities exchange on which the
Common Stock is then traded) over the thirty day period ending on such date or
(y) if the Common Stock is not listed on a principal securities exchange, the
fair market value thereof, as determined mutually in good faith by the
Corporation's Board GM Warrant Page 2 Execution Copy of Directors and such
Holder , or if the Board of Directors and such Holder fail to agree, at the
Corporation's expense by an appraiser chosen by the Board of Directors of the
Corporation and reasonably acceptable to such Holder.

    The Conversion Right may be exercised by the Holder on any business day
prior to the Expiration Time by surrender of this Warrant to the Company, with a
duly executed Exercise Form with the conversion section completed, exercising
the Conversion Right and specifying the total number of shares of Common Stock
that the Holder will be issued pursuant to such conversion.

3. Sale Lock-Up

    The Holder of this Warrant, by acceptance hereof, acknowledges that the
Holder will not sell or otherwise dispose of the Warrant Shares in excess of the
amounts set forth below during the time periods set forth below:

    (i) From January 23, 2001 until July 23, 2001: 2,500,000 Warrant Shares;

    (ii) From July 24, 2001 until January 23, 2002: 3,750,000 Warrant Shares,
less any Warrant Shares sold or otherwise disposed of pursuant to clause (i);
and

    (iii) From January 24, 2002 until January 24, 2003: 5,000,000 Warrant
Shares, less any Warrant Shares sold or otherwise disposed of pursuant to
clauses (i) and (ii).

    After January 24, 2003, there shall be no restriction on Holder's
disposition of Warrant Shares, other than those imposed by state or federal
securities laws. Holder further acknowledges that the Corporation may impose
stop-transfer instructions with respect to the Warrant Shares until the
Expiration Time to enforce this Section 3. Notwithstanding any provision of this
Section 3 to the contrary, Holder may transfer Warrant Shares to entities
controlling, controlled by or under common control with General Motors
Corporation prior to January 24, 2003, provided that such transferees shall also
be bound by the restrictions set forth in this Section 3.

4. Issuance of Shares; No Fractional Shares

    Certificates for shares purchased hereunder shall be delivered to the Holder
hereof by the Corporation's transfer agent at the Corporation's expense within a
reasonable time after the date on which this Warrant shall have been exercised
in accordance with the terms hereof. Each certificate so delivered shall be in
such denominations as may be requested by the Holder hereof and shall be
registered in the name of such Holder or, subject to applicable laws, other name
as shall be requested by such Holder. If, upon exercise of this Warrant, fewer
than all of the Warrant Shares evidenced by this Warrant are purchased prior to
the Expiration Time, one or more new warrants substantially in the form of, and
on the terms in, this Warrant will be issued for the remaining number of Warrant
Shares not purchased upon exercise of this Warrant. The Corporation hereby
represents and warrants that all Warrant Shares which may be issued upon the
exercise of this Warrant will, upon such exercise, be duly and validly
authorized and issued, fully paid and nonassessable and free from all taxes,
liens and charges in respect of the issuance thereof (other than liens or
charges created by or imposed upon the

2

--------------------------------------------------------------------------------

holder of the Warrant Shares). The Corporation agrees that the shares so issued
shall be and be deemed to be issued to such Holder as the record owner of such
shares as of the close of business on the date on which this Warrant shall have
been surrendered for exercise in accordance with the terms hereof. No fractional
shares shall be issued upon the exercise of this Warrant. With respect to any
fraction of a share called for upon the exercise of this Warrant, an amount
equal to such fraction multiplied by the then current price at which each share
may be purchased hereunder shall be paid in cash to the Holder of this Warrant.

5. Charges, Taxes and Expenses

    Issuance of certificates for Warrant Shares upon the exercise of this
Warrant shall be made without charge to the Holder hereof for any issue or
transfer tax or other incidental expense in respect of the issuance of such
certificate, all of which taxes and expenses shall be paid by the Corporation,
and such certificates shall be issued in the name of the Holder of this Warrant
or in such name or names as may be directed by the Holder of this Warrant; GM
Warrant Page 3 Execution Copy provided, however, that in the event certificates
for Warrant Shares are to be issued in a name other than the name of the Holder
of this Warrant, this Warrant when surrendered for exercise shall be accompanied
by the Assignment Form attached hereto duly executed by the Holder hereof.

6. No Rights as Shareholders

    This Warrant does not entitle the Holder hereof to any voting rights or
other rights as a shareholder of the Corporation prior to the exercise hereof.

7. Exchange and Registry of Warrant

    This Warrant is exchangeable, upon the surrender hereof by the registered
Holder at the above-mentioned office or agency of the Corporation, for a new
Warrant of like tenor and dated as of such exchange. The Corporation shall
maintain at the above-mentioned office or agency a registry showing the name and
address of the registered Holder of this Warrant. This Warrant may be
surrendered for exchange, transfer or exercise, in accordance with its terms, at
such office or agency of the Corporation, and the Corporation shall be entitled
to rely in all respects, prior to written notice to the contrary, upon such
registry.

8. Loss, Theft, Destruction or Mutilation of Warrant

    Upon receipt by the Corporation of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant, and in case of loss,
theft or destruction of indemnity or security reasonably satisfactory to it, and
upon reimbursement to the Corporation of all reasonable expenses incidental
thereto, and upon surrender and cancellation of this Warrant, if mutilated, the
Corporation will make and deliver a new Warrant of like tenor and dated as of
such cancellation, in lieu of this Warrant.

9. Saturdays, Sundays and Holidays

    If the last or appointed day for the taking of any action or the expiration
of any right required or granted herein shall be a Saturday or a Sunday or shall
be a legal holiday, then such action may be taken or such right may be exercised
on the next succeeding day not a Saturday, Sunday or legal holiday.

10. Merger, Sale of Assets, Etc.

    If at any time the Corporation proposes to merge or consolidate with or into
any other corporation, effect any reorganization, or sell or convey all or
substantially all of its assets to any other

3

--------------------------------------------------------------------------------

entity, then, as a condition of such reorganization, consolidation, merger, sale
or conveyance, the Corporation or its successor, as the case may be, shall enter
into a supplemental agreement to make lawful and adequate provision whereby the
Holder shall have the right to receive, upon exercise of the Warrant, the kind
and amount of equity securities which would have been received upon such
reorganization, consolidation, merger, sale or conveyance by a holder of a
number of shares of common stock equal to the number of shares issuable upon
exercise of the Warrant immediately prior to such reorganization, consolidation,
merger, sale or conveyance. If the property to be received upon such
reorganization, consolidation, merger, sale or conveyance is not equity
securities, the Corporation shall give the Holder of this Warrant ten
(10) business days prior written notice of the proposed effective date of such
transaction, and if this Warrant has not been exercised by or on the effective
date of such transaction, it shall terminate.

11. Certain Adjustments

    11.1 Adjustment of Warrant Shares. The number, class and Exercise Price per
share of securities for which this Warrant may be exercised are subject to
adjustment from time to time upon the happening of certain events as hereinafter
provided:

    (a) Recapitalization. If the outstanding shares of the Corporation's common
stock are divided into a greater number of shares or if the Corporation shall
effect a stock dividend, the number of shares of common stock purchasable upon
the exercise of this Warrant shall be proportionately increased and the Exercise
Price per share shall be proportionately reduced. Conversely, if the outstanding
shares of the Corporation's common GM Warrant Page 4 Execution Copy stock are
combined into a smaller number of shares of common stock, the number of shares
of common stock purchasable upon the exercise of this Warrant shall be
proportionately reduced and the Exercise Price per share shall be
proportionately increased. The increases and reductions provided for in this
Section 11.1(a) shall be made with the intent and, as nearly as practicable, the
effect that neither the percentage of the total equity of the Corporation
obtainable on exercise of this Warrant nor the aggregate price payable for such
percentage shall be affected by any event described in this Section 11.1(a).

    (b) Merger or Reorganization, Etc. In the event of any change in the
Corporation's common stock through merger, consolidation, reclassification,
reorganization, partial or complete liquidation or other change in the capital
structure of the Corporation (not including the issuance of additional shares of
capital stock other than by stock dividend or stock split), then, the Holder of
this Warrant will have the right thereafter to receive upon the exercise of this
Warrant the kind and amount of shares of stock or other securities or property
to which it would have been entitled if, immediately before the merger,
consolidation, reclassification, reorganization, recapitalization or other
change in the capital structure, it had held the number of shares of common
stock obtainable upon the exercise of this Warrant. In any such case,
appropriate adjustment shall be made in the application of the provisions of
this Section 11 with respect to the rights of the Holder after the merger,
consolidation, reclassification, reorganization, recapitalization or other
change to the end that the provisions of this Section 11 (including adjustment
of the Exercise Price then in effect and the number of shares issuable upon
exercise of this Warrant) shall be applicable after that event as nearly
equivalent as may be practicable.

    (c) Adjustment for Dividends or Distributions of Stock or Other Securities
or Property. In case the Corporation shall make or issue, or shall fix a record
date for the determination of eligible holders entitled to receive, a dividend
or other distribution with respect to the Warrant Shares (or any shares of stock
or other securities at the time issuable upon exercise of the Warrant) payable
in (i) securities of the Corporation (other than as provided for in
Section 11.1(a) or (b) above) or any other entity or (ii) assets (excluding cash
dividends paid or payable solely out of retained earnings), then, in each such
case, upon exercise of this Warrant at any time after the

4

--------------------------------------------------------------------------------

consummation, effective date or record date of such dividend or other
distribution, the Holder shall receive, in addition to the Warrant Shares (or
such other shares or securities) issuable on such exercise prior to such date,
and without the payment of additional consideration therefor, the securities or
such other assets of the Corporation to which such Holder would have been
entitled upon such date if such Holder had exercised this Warrant on the Initial
Exercise Date and had thereafter, during the period from the Initial Exercise
Date to and including the date of such exercise, retained such shares and/or all
other additional stock or securities available by it as aforesaid during such
period giving effect to all adjustments called for by this Section 11.

    11.2 Notice of Adjustment. Whenever an event occurs requiring any adjustment
to be made pursuant to Section 11.1, the Corporation shall promptly file with
its Secretary or an assistant secretary at its principal office and with its
stock transfer agent, if any, a certificate of its President or Chief Financial
Officer specifying such adjustment, setting forth in reasonable detail the acts
requiring such adjustment, and stating such other facts as shall be necessary to
show the manner and figures used to compute such adjustment. Such certificate
shall be made available at all reasonable times for inspection by the Holder.
Promptly (but in no event more than 30 days) after each such adjustment, the
Corporation shall give a copy of such certificate by certified mail to the
Holder.

12. Transferability; Compliance with Securities Laws

    12.1 This Warrant may not be transferred or assigned in whole or in part
without compliance with all applicable federal and state securities laws by the
transferor and transferee (including the delivery of investment representation
letters and legal opinions reasonably satisfactory to the Corporation, if
requested by the Corporation). Subject to such restrictions, prior to the
Expiration Time, this Warrant and all rights hereunder are transferable by the
Holder hereof, in whole or in part, to transferees, including without limitation
entities controlling, controlled by or under common control with General Motors
Corporation at the office or agency of the Corporation referred to in Section 1
hereof. Any such transfer shall be made in person or by the Holder's duly
authorized attorney, upon surrender of this Warrant together with the Assignment
Form attached hereto properly endorsed.

    12.2 The Holder of this Warrant, by acceptance hereof, acknowledges that
this Warrant and the Warrant Shares issuable upon exercise hereof are being
acquired solely for the Holder's own account and not as a nominee for any other
party, and for investment, and that the Holder will not offer, sell or otherwise
dispose of this GM Warrant Page 5 Execution Copy Warrant or any Warrant Shares
to be issued upon exercise hereof except under circumstances that will not
result in a violation of the Securities Act of 1933, as amended, or any state
securities laws. Upon exercise of this Warrant, the Holder shall, if requested
by the Corporation, confirm in writing, in a form satisfactory to the
Corporation, that the Warrant Shares so purchased are being acquired solely for
the Holder's own account and not as a nominee for any other party, for
investment, and not with a view toward distribution or resale.

    12.3 The Warrant Shares have not been and will not be registered under the
Securities Act of 1933, as amended, and this Warrant may not be exercised except
by (i) the original purchaser of this Warrant from the Corporation or (ii) an
"accredited investor" as defined in Rule 501(a) under the Securities Act of
1933, as amended. Each certificate representing the Warrant Shares or other
securities issued in respect of the Warrant Shares upon any stock split, stock
dividend, recapitalization, merger, consolidation or similar event, shall be
stamped or otherwise imprinted with a legend substantially in the following form
(in addition to any legend required under applicable securities laws):

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER ANY STATE SECURITIES LAWS. THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE OFFERED, SOLD OR

5

--------------------------------------------------------------------------------

OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. THE CORPORATION MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE CORPORATION TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT, UNLESS THE SECURITIES ARE
RESOLD IN COMPLIANCE WITH RULE 144 PROMULGATED UNDER THE ACT, AND ANY APPLICABLE
STATE SECURITIES LAWS.

13. Representations and Warranties

    The Corporation hereby represents and warrants to the Holder hereof that:

    (a) during the period this Warrant is outstanding, the Corporation will
reserve from its authorized and unissued common stock a sufficient number of
shares to provide for the issuance of Warrant Shares upon the exercise of this
Warrant;

    (b) the issuance of this Warrant shall constitute full authority to the
Corporation's officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares issuable upon exercise of this Warrant;

    (c) the Corporation has all requisite legal and corporate power to execute
and deliver this Warrant, to issue the common stock issuable upon exercise of
this Warrant and to carry out and perform its obligations under the terms of
this Warrant;

    (d) all corporate action on the part of the Corporation, its directors and
shareholders necessary for the authorization, execution, delivery and
performance of this Warrant by the Corporation, the authorization, sale,
issuance and delivery of the Warrant Shares, the grant of registration rights as
provided herein and the performance of the Corporation's obligations hereunder
has been taken;

    (e) the Warrant Shares, when issued in compliance with the provisions of
this Warrant and the Corporation's 1999 Restated Articles of Incorporation (as
they may be amended from time to time (the "Articles")), will be validly issued,
fully paid and nonassessable, and free of all taxes, liens or encumbrances with
respect to the issue thereof, and will be issued in compliance with all
applicable federal and state securities laws; and

    (f) the issuance of the Warrant Shares will not be subject to any preemptive
rights, rights of first refusal or similar rights.

14. Corporation

    The Corporation will not, by amendment of its Articles or through any
reorganization, recapitalization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other action, avoid or seek to
avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Corporation, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder of the Warrant against impairment.

15. Governing Law

    This Warrant shall be governed by and construed in accordance with the laws
of the State of Oregon.

6

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the Corporation has caused this Warrant to be executed
by its duly authorized officer.

Dated: January 23rd, 2001

    MEDICALOGIC/MEDSCAPE, INC.
 
 
By:


--------------------------------------------------------------------------------

Name: David C. Moffenbeier
Title: President and Chief Executive Officer

ACKNOWLEDGED:    
GENERAL MOTORS CORPORATION
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 

7

--------------------------------------------------------------------------------


NOTICE OF EXERCISE


To: MedicaLogic/Medscape, Inc.

    (1) The undersigned hereby elects to purchase      shares of common stock of
MedicaLogic/Medscape, Inc. pursuant to the terms of the attached Warrant, as
follows [check one]:

[  ] Exercise for Cash. Pursuant to Section 2(a) of the Warrant, the undersigned
hereby elects to exercise the Warrant for cash and tenders payment herewith (or
has made a wire transfer), including applicable transfer taxes, to the order of
MedicaLogic/Medscape, Inc. in the amount of $            .

[  ] Cashless Exercise. Pursuant to Section 2(b) of the Warrant, the undersigned
hereby elects to exercise the Warrant on a cashless basis, based on the
following:

•Value of the Warrant or portion thereof (determined in accordance with
Section 2(b) of the Warrant: $            .

•Current Market Price of the common stock (determined in accordance with
Section 2(b) of the Warrant: $            .

    (2) In exercising this Warrant, the undersigned hereby confirms and
acknowledges that the shares of common stock to be issued upon exercise hereof
are being acquired solely for the account of the undersigned and not as a
nominee for any other party, and for investment, and that the undersigned will
not offer, sell or otherwise dispose of any such shares of common stock except
under circumstances that will not result in a violation of the Securities Act of
1933, as amended, or any state securities laws.

    (3) Please issue a certificate or certificates representing said shares of
common stock in the name of the undersigned or in such other name as is
specified below:

--------------------------------------------------------------------------------


(Name)

--------------------------------------------------------------------------------


(Address)

    (4) The undersigned represents that (a) he, she or it is the original
purchaser from the Corporation of the attached Warrant or an "accredited
investor" within the meaning of Rule 501(a) under the Securities Act of 1933, as
amended and (b) the aforesaid shares of common stock are being acquired for the
account of the undersigned for investment and not with a view to, or for resale
in connection with, the distribution thereof and that the undersigned has no
present intention of distributing or reselling such shares.

--------------------------------------------------------------------------------

(Date)  

--------------------------------------------------------------------------------

(Signature)


8

--------------------------------------------------------------------------------


ASSIGNMENT FORM


    (To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

    FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of common stock of MedicaLogic/Medscape, Inc. set forth below:

Name of Assignee


--------------------------------------------------------------------------------

  Address

--------------------------------------------------------------------------------

  No. of Shares

--------------------------------------------------------------------------------


 
 
 
 
 

and does hereby irrevocably constitute and appoint Attorney            to make
such transfer on the books of MedicaLogic/Medscape, Inc., maintained for the
purpose, with full power of substitution in the premises.

    The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of stock to be issued upon
exercise hereof are being acquired for investment and that the Assignee will not
offer, sell or otherwise dispose of this Warrant or any shares of stock to be
issued upon exercise hereof except under circumstances which will not result in
a violation of the Securities Act of 1933, as amended, or any state securities
laws. Further, the Assignee shall, if requested by the Corporation, confirm in
writing, in a form satisfactory to the Corporation, that the shares of stock so
purchased are being acquired for investment and not with a view toward
distribution or resale.

Dated: 

--------------------------------------------------------------------------------

Holder's Signature: 

--------------------------------------------------------------------------------

Holder's Address:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Guaranteed Signature:

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever, and must be guaranteed by a bank or trust company. Officers of
corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

9

--------------------------------------------------------------------------------



QuickLinks


COMMON STOCK PURCHASE WARRANT MedicaLogic/Medscape, Inc.
NOTICE OF EXERCISE
ASSIGNMENT FORM
